DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a divisional application (DIV) of U.S. Application Serial Number 15/560009, filed 9/20/2017, which is a 371 of PCT/KR2016/004853, filed 5/10/2016.  This application claims benefit to foreign application KOREA 10-2015-0065480, filed 5/11/2015.  Claims 1-7 are pending.

Information Disclosure Statement
The information disclosure statement submitted on 11/22/2019 has been considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “isopropylalcohol” as a solvent in line 6.  The term “isopropylalcohol” is missing a space and should be “isopropyl alcohol”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al., US 2009/0202616 (cite A, attached PTO-892; herein “Chong”) in view of Nain, US 2010/0028999 (US Patent Application Publication cite 1, IDS, 11/22/2019; herein “Nain”).
Chong teaches methods of manufacturing scaffolds comprising electrospinning polymeric fibers which are accumulated to form a fibrous scaffold (i.e. fibrous web) (Abst.; [0014]) wherein the scaffold is for the culturing of cells [0018], i.e. a method of manufacturing a cell culture support comprising electrospinning an electrospinning solution to form polymer fibers and accumulating the polymer fibers to form a fibrous web.  Chong teaches that the fibers can be produced from mixtures of polymers wherein the mixture can comprise hydrophilic polymer(s) (e.g. polyvinylpyrrolidone or gelatin) and hydrophobic polymer (polycaprolactone) [0054] and teaches embodiments comprising mixing a hydrophilic polymer (gelatin), a hydrophobic polymer (polycaprolactone) and a solvent (2,2,2-trifluoroethanol, i.e. TFE) to prepare an electrospinning solution, then electrospinning the electrospinning solution to form polymer fibers and accumulating the polymer fibers to form a fibrous web (Example 5, [0158-64]) wherein the fibrous web has pores (Table 1, [0161-4]) and fibers with a diameter of ~ 500 nm (Table 1, [0161-4]).  Chong teaches that the electrospinning solution solvent can be acetone, chloroform, dimethylformamide, dichloromethane or tetrahydrofuran [0052].  Chong teaches cultivating cells on the produced cell culture support comprising gelatin and polycaprolactone [0169-72] wherein the cells are seeded and cultured on the support which would comprise penetrating a culture solution into the pores of the fibrous web.  Chong teaches that the cell culture support comprising 
Chong does not teach that the cell culture support comprises polymer fibers having beads formed in each of the polymer fibers and is silent on the viscosity of the disclosed electrospinning solutions.  However, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polymer fibers of the cell culture substrate to have beads and for the electrospinning solutions to have a viscosity between 50 and 2000 cps in view of the disclosure of Nain.
Nain teaches cell culture supports comprising polymeric fibers (Abst.) wherein the fibers can be formed from mixtures of polymer wherein the polymers can be a hydrophobic polymer (e.g. polyurethane, poly (methyl methacrylate), polystyrene or polyester) and a hydrophilic polymer (e.g. polyacrylamide, polylactic acid or poly (lactic-co-glycolic acid)) ([0011], [0080], claim 19, claim 49).  Nain teaches incorporating beads or particulates in the fibers ([0006], [0007-8], [0025], [0027], [0030], [0041], [0047], [0066-7], [0076]; Figs. 9B, 11, 15B, 16-17, 27, 33 and 52-53) wherein the beads are an irregularity in the fiber ([0008], [0025], [0027], [0030], [0041], [0047], [0066-7], [0076]; Figs. 9B, 11, 15B, 16-17, 27, 33 and 52-53), i.e. the bead is comprised of the polymer material, wherein the beads formed in the polymer fibers increase the cellular attachment density ([0067], [0102], [0233], [0235], claim 26; Fig. 53).  Nain teaches culturing cells on the cell culture supports in suitable growth medium ([0103], [0181], 
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to produce the culture supports made obvious by Chong in view of Nain wherein the cell culture support comprises a fibrous web formed of electrospun and accumulated fibers wherein the electrospinning solution comprises a hydrophobic polymer, a hydrophilic polymer and a solvent, wherein the fibrous web comprises pores with a culture solution penetrating into the pores and beads formed in each of the electrospun and accumulated fibers, wherein the electrospun and accumulated fibers with beads are formed from the polymeric material, because Nain teaches incorporating beads comprised of the polymeric material into the fibers because the beaded fibers increase cell attachment.
Nain teaches that the viscosity of the polymeric solution for electrospinning controls whether the fibers will have beads formed on them when produced by electrospinning, wherein the morphology of the electrospun polymer is droplets at the lowest viscosity, is beaded fibers at an increasing viscosity and is smooth fibers at even higher viscosities ([0017], [0083], [0110-3], [0120], [0128], [0151], [0167-8] and [0191-8]; Figs. 3, 13, 16 and 38; Tables 1 and 5); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to adjust the viscosity of the electrospinning solution comprising the hydrophilic polymer, the hydrophobic polymer, and a solvent to a viscosity which would produce the beaded fiber morphology of the cell culture supports made obvious by Chong in view of Nain prima facie obvious.  
As described above, Nain teaches that the viscosity of the electrospinning solution is a result effective variable which can be effectively manipulated for producing beaded fibers.  Therefore, a person of ordinary skill in the art would have found it obvious to vary the viscosity of the electrospinning solution to produce beaded fibers and would have arrived at the claimed viscosity of 50 cps to 2000 cps.  See also MPEP 2144.05 II.A. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)".
As set forth above, the disclosure of Chong in view of Nain makes obvious a method of manufacturing a cell culture support having improved cell adhesion and mobility comprising mixing a hydrophilic polymer, a hydrophobic polymer and a solvent to prepare an electrospinning solution having a viscosity of 50 - 2000 cps, electrospinning the electrospinning solution to form polymer fibers having beads formed in each of the polymer fibers, accumulating the polymer fibers to form a fibrous web prima facie obvious.
Regarding claim 2, Chong teaches that the fibers are ~ 500 nm in diameter; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the polymer fibers in the method made obvious by Chong in view of Nain would have a diameter in a range from 100 nm to 10 μm; therefore, claim 2 is prima facie obvious.
Regarding claim 3, Nain teaches that the beads on the beaded fibers have a diameter larger than the fibers (see Figs. 11, 17, 27, 33 and 52, for example); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the beads in the method made obvious by Chong in view of Nain to have a diameter larger than that of the electrospun and accumulated fibers; therefore, claim 3 is prima facie obvious.
Regarding claim 5, Chong teaches that the polymers used for manufacturing the cell culture support can comprise polyvinylpyrrolidone or gelatin [0054]; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the hydrophilic polymer polyvinylpyrrolidone for the hydrophilic polymer gelatin in the method made obvious by Chong in view of Nain with a reasonable expectation of success because Chong teaches that the cell culture support can comprise polyvinylpyrrolidone and/or gelatin as polymers; therefore, claim 5 is prima facie obvious.
Regarding claim 6, Nain teaches that the cell culture support can comprise the hydrophobic polymer polyurethane ([0011], [0080], claim 19, claim 49); hence, a person prima facie obvious.
Regarding claim 7, Chong teaches that the electrospinning solution solvent can be acetone, chloroform, dimethylformamide, dichloromethane, tetrahydrofuran or TFE [0052]; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute acetone, chloroform, dimethylformamide, dichloromethane or tetrahydrofuran for the solvent (TFE) in the method made obvious by Chong in view of Nain with a reasonable expectation of success because Chong teaches that the solvent for the electrospinning solution can be selected from acetone, chloroform, dimethylformamide, dichloromethane, tetrahydrofuran or TFE; therefore, claim 7 is prima facie obvious.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chong in view of Nain and Pham et al., US 2014/0322512 (US Patent Application Publication cite 2, IDS, 11/22/2019; herein “Pham”).
The discussion of Chong and Nain regarding claims 1-3 and 5-7 set forth in the rejection above is incorporated herein.
As set forth in the rejection above, the method made obvious by Chong in view of Nain comprises manufacturing a cell culture support comprising a hydrophilic polymer 
Pham teaches cell culture supports designed for cell attachment, interaction, ingrowth and proliferation (i.e. cell adhesion and mobility) comprising meshes (fibrous webs) of multicomponent fibers ([0078], [0130], Abst.) wherein the fibers comprise hydrophobic and hydrophilic polymers ([0056-7], claim 1) wherein the fiber meshes can be formed by electrospinning (Abst., claim 2).  The meshes would necessarily have voids (pores) through which culture solution would penetrate.  Pham teaches embodiments wherein the cell culture supports are incubated with cells ex vivo in nutrient rich environments, i.e. wherein a culture solution penetrates into the pores of the cell culture support [0115].
Pham teaches that the fibers can comprise weight ratios of 82:18 or 60:40 hydrophilic polymer : hydrophobic polymer [0153], i.e. the fibers contain 60 wt% to 90 wt% of the hydrophilic polymer, wherein the cell culture supports made with 60 – 90 wt% of the hydrophilic polymer exhibited acceptable tensile strength (Table 2, [0155]) and exhibited good hydration (as exhibited by PBS absorption and retention) coupled with low shrinkage (Table 3, [0156]).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Chong in view of Nain wherein the polymer fibers comprising a mixture of hydrophilic polymer (i.e. polyvinylpyrrolidone) prima facie obvious.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651